 Case 3:16-cr-30139-JPG Document 86 Filed 03/02/21 Page 1 of 2 Page ID #310




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                    Case No. 16–CR–30139–JPG

 WARREN E. STEPNEY, JR.,
 Defendant.

                               MEMORANDUM AND ORDER

       Before the Court is Defendant Warren E. Stepney, Jr.’s Motion for Relief Under Rehaif.

(ECF No. 82). It states as follows:

               I would like to bring to the Court’s attention that I fit the criteria
               [under Rehaif]. I have the same exact case as the above[-]mentioned
               case. I’m seeking relief and would like to bring notice to the
               Court . . . before the deadline.

(Id.). The Court appointed a public defender to assess whether Stepney has a colorable claim for

relief, (ECF No. 83); but he withdrew, (ECF No. 85).

       Section 922(g) of Title 18 of the U.S. Code makes it “unlawful for any person . . . who has

been convicted in any court of, a crime punishable by imprisonment for a term exceeding one

year” to possess a firearm. In Rehaif v. United States, however, the Supreme Court held that

§ 922(g) only applies when the Government “prove[s] both that the defendant knew he possessed

a firearm and that he knew he belonged to the relevant category of persons barred from possessing

a firearm.” 139 S. Ct. 2191, 2200 (2019). Even so, “the knowledge element requires only that the

defendant knew, at the time he possessed the firearm, that he was a felon (as pertinent here); he

did not also need to know that his status prohibited him from possessing a firearm.” United States

v. Nebinger, — F.3d —, 2021 WL 509604, at *1 (7th Cir. Feb. 11, 2021). “ [A] defendant seeking

to withdraw a guilty plea because of Rehaif bears the burden of persuading the court that there is
    Case 3:16-cr-30139-JPG Document 86 Filed 03/02/21 Page 2 of 2 Page ID #311




‘a reasonable probability that he would not have pleaded guilty if he knew of Rehaif.’ ” Id. at *2

(quoting United States v. Williams, 946 F.3d 968, 973 (7th Cir. 2020)).

          Stepney cannot meet his burden of showing that he is entitled to relief under Rehaif. He

pleaded guilty in 2017 to violating § 922(g). (ECF No. 28). “This pre-dated Rehaif, and so neither

the indictment,” (ECF No. 1), “nor the government’s proffered factual basis,” (ECF No. 24), “said

anything about [Stepney’s] knowledge of his status as a felon.” See Nebinger, 2021 WL 509604,

at *2. In any event, he had a prior conviction for residential burglary for which he was sentenced

to four years’ imprisonment and served 17 months. 1 (Presentence Investigation Report 8, ECF

No. 34). Given that Stepney served over a year for that offense, it is improbable that he did not

know he had a prior conviction “punishable by imprisonment for a term exceeding one year” when

he possessed the firearm. See § 922(g); e.g., Nebinger, 2021 WL 509604, at *2 (“He could not

have stood before the judge and said, with a straight face, that he was unaware of his status as a

person with a prior felony conviction.”). The Court therefore DENIES his Motion for Relief Under

Rehaif.

          IT IS SO ORDERED.

Dated: Tuesday, March 2, 2021
                                                                S/J. Phil Gilbert
                                                                J. PHIL GILBERT
                                                                UNITED STATES DISTRICT JUDGE




1
    Stepney also had a prior conviction for burglary for which he was sentenced to three years’ imprisonment, though
    he only served six months. (Presentence Investigation Report at 7).


                                                       —2—
